PER CURIAM.
This cause is before us on appeal from a final order denying compensation benefits. For the following reasons, we reverse.
On June 24, 1987, claimant was injured as a result of a work-related electrical shock incurred while installing ceiling lights. Claimant continued working for the employer until approximately one year after the accident. However, he testified that he could not complete many of the tasks assigned and often delegated assignments to others.
On March 16, 1990, the parties entered into a pretrial stipulation, whereby the parties agreed that the deposition of Dr. Gut-man would be admitted into evidence. Dr. Gutman was deposed on March 26, 1990, and the deposition was submitted at final hearing on April 5, 1990. The judge of compensation claims (JCC) failed to consider the deposition and held that:
I have accepted into evidence only those depositions which were filed pursuant to my local rules. More specifically, all depositions must be filed and received at least five days prior to the date of the hearing. That local rule is specifically and precisely stated on all pre-trial stipulations and was plainly written on the pre-trial, signed by both parties in this case.
We hold that the JCC abused her discretion in failing to consider the deposition testimony of Dr. Gutman. Contrary to the JCC’s order, the pretrial stipulation does not specifically and precisely state that depositions must be filed five days prior to final hearing. Because the pretrial stipulation provided sufficient notice that Dr. Gut-man’s deposition would be relied upon,1 and because the stipulation contained no reference to the local rule, we must reverse.
Accordingly, the final judgment is reversed and the cause remanded for proceedings consistent herewith.
BOOTH, JOANOS and ALLEN, JJ., concur.

. Florida Worker's Compensation Rule of Procedure 4.100(d) provides that the pretrial order “shall control the subsequent course of the action unless the Deputy Commissioner modifies it to prevent injustice." Absent any showing of injustice, the pretrial stipulation is controlling.